DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10, 12) and the species A1C substitution within SEQ ID NO: 1 in the reply filed on 11/30/2022 is acknowledged.
It is noted that the examiner has further considered claims 16, 17 and 19 which are drawn to pharmaceuticals of claim 10, 12 or 16 and therefore, these claims are being examined with Group I.
 Status of Application, Amendments, And/Or Claims
Claims 1-25 are pending.
Claims 11,13-15,18 and 20-25  are withdrawn for being drawn to non-elected inventions (i.e., Groups II-III). 
Claims 1-10, 12, 16-17 and 19 are under examination to the extent they read on the elected species and sequence of SEQ ID NO:1.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 9/26/2022 and 11/30/2022 have been considered. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on 11/7/2019. It is noted, however, that applicant has not filed a certified copy of the EP 19207766.7 application as required by 37 CFR 1.55.
Specification
The use of the term Levemi®r, Tresiba®, Victoza® and Ozempic® at pg. 8, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 10 and 19 are objected to because of the following informalities:  claim 10 is objected for reciting non-elected sequences and claim 19 is objected for depending from an objected claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12, 16-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a derivative of IL-22 having amino acid sequence of SEQ ID NO: 1 or  derivative 1 with the amino acid sequence of SEQ ID NO:16, and therefore the written description is not commensurate in scope with “any derivative of human IL-22 having homology up to 10%, 20%, or 30% (or variants up to 90%, 80% or 70%”.
The claims broadly encompass any polypeptide having amino acid sequence variants up to 90% from human IL-22 of SEQ ID NO:1. The claims do not require that a derivative of IL-22 possess any particular feature or structure that may comprise the function of IL-22. 
The specification in paragraph [0046], defines the term “derivative of IL-22” as an IL-22 having a covalently attached fatty acid, but the specification does not disclose any structure function relationship where a portion of IL-22 (90%, 80%, 70% or even 50%) can be deleted while maintaining the IL-22 function. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
In the instant case, the specification at pg. 13 discloses to add a trimer (G-P-G) at position 1 of hIL-22 (SEQ ID NO:1) while maintaining the function of IL-22. The specification discloses making a variant at position 1 by substituting Cys for Ala (Table 3).  The specification states that other single amino acid substitutions such as A1G, A1H, N21C, N21D, N35C, N35D or like can be made but preferably Cys residue at position 1. The mature human IL-22 is 146 amino acid in length and the specification does not disclose any IL-22 with 130, 120, 100 or even 70 amino acids deletion or insertion while keeping the functionality of IL-22. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Scheer et al. (US Pat. No. 10,160,793) discloses IL-22 fusion protein with an Fc for treating inflammatory bowel disease. They show comparison of human IL-22 with Chimpanzee, mouse and dog (Fig. 1). They teach that IL-22 plays role in wound healing (Fig. 41A) and reduction of blood glucose (Fig 47D). However, the art does not disclose that a variant of IL-22 having insertion or deletion of up to 90%, 80% or 70% can maintain the IL-22 functionality.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed genus of “any IL-22 derivative having variation of up to 90%, 80%, 70% or even 20% can behave like IL-22” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only IL-22 derivative having Cys substitution at position 1, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siekmann et al (IDS, WO 2012/087838) in view of Shen et al (IDS, WO 2015/038938), Bech et al ( IDS, ACS Med Chem Lett. 9: 577-580, 2018) and as evidenced by Lau et al (IDS, J. Med. Chem. 58: 7370-7380, 2015).
The instant claims are broadly drawn to a derivative of IL-22 comprising a fatty acid covalently attached to an IL-22 protein, wherein: (i) the IL-22 protein is native mature human IL-22 (hIL-22; SEQ ID NO. 1) or a variant thereof, wherein the variant (a) comprises a variation within SEQ ID NO. 1 and has at least 10% sequence identity with hIL-22, and/or (b) comprises a variation relative to SEQ ID NO. 1; and (ii) the fatty acid is covalently attached to a Cys residue in the IL-22 protein (claim 1). A derivative as claimed in claim 1, wherein the fatty acid is covalently attached to the Cys residue by a linker (claim 2). A derivative as claimed in claim wherein the variant has at least 20% or at least 30% sequence identity with hlIL-22 (claim 4).  A derivative as claimed in claim 4, wherein the variant is a substituted form of hIL-22 (claim 5). A derivative as claimed in claim 2, wherein the linker comprises: (i) one or more amino acids, optionally including Glu and/or Lys (claim 7). A pharmaceutical composition comprising a derivative as claimed in claim 1 and a pharmaceutically acceptable vehicle, the pharmaceutical composition is suitable for administration by inhalation, by injection, topically or ocularly (claims 12, 16-17).
Siekmann et al teach that lipidation improves the half-life of a poly peptide and they teach attaching fatty acid of C10-C24 to said polypeptide [0012]. They teach that lipids bind to serum albumin [0011] and thus, increase the resident time of the protein in vivo. They teach that a fatty acid stably attached to a therapeutic protein by a maleimide group on the water-soluble linker to a free sulfhydryl group (i.e., -SH of Cys) on the therapeutic protein. The scope of a pharmaceutical They teach that a therapeutic protein is IL-22 [0022, 0041]. They do not teach attaching a fatty diacid at the Cys at position 1 of IL-22.
Shen et al teach modification of therapeutic proteins to extend the half-live several folds [005]. They teach that half-life extending moieties can be one or more including a lipid, polyglycol or a combination [005]. They teach that the half-life can also comprise an extended polypeptide(XTEN) (see pg. 2-3). They teach that lipid moiety can be bile acids, fatty diacids, fatty acids, fatty amides and fatty alcohols (see pg. 3, [007]). They teach to add a Cys residue to the protein for conjugating a fatty acid (or fatty diacid) (see paragraphs [0145-146]). Regarding pharmaceutical composition of claims 16, 17 and 19, they teach making a pharmaceutical composition of lapidated protein in PBS buffer and administering of the composition via s.c. injection [547]. They teach adding a Cys at the C-terminus of relaxin but one ordinary skill in the art would know that a Cys can also be added at the terminus for the ease of attachment of a fatty acid.
Bech et al teach that lipidation has been used to extend the half-life of many polypeptides including GLP-1, insulin (see abstract). They teach that insulin degludec, liraglutide, insulin detemir have been lapidated for increasing the half-life (Figure 1). Semaglutide have been lapidated using fatty diacid and conjugated via a PEG linker as being instantly claimed (Fig. 1). They teach that a linker (spacer) can be gamma-Glu attached to one, two or multiple OEG units (pg. 578, left col.) and  They teach that the fatty acid can be various in carbon chain including C14 (Fig. 1, and pg. 577 right col.). 
Lau et al teach details of attaching fatty diacid molecule of C16 -C20 to GLP-1 (see Table 2).  It is noted that use of linker attach lipid to a polypeptide is routine and that a linker does not carry significant patentable weight unless addition of the linker shows an unexpected result.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use fatty acid including fatty diacid to attach with a Cys moiety as taught by Shen et al to attach with IL-22 as taught by Siekmann et al. It would have been obvious to one skill in the art to use a fatty diacid to attach with IL-22 as taught by Bech et al and evidenced by Lau et al.  Additionally, one would have been motivated to do so because Bech et al teach that lipidation of a polypeptide extends the half-life of a protein and that a fatty diacid can be used to attach with a polypeptide via linker (Figure 1) or Lau et al teach attaching fatty diacid to GLP-1 molecule. Shen et al teaches to attach a fatty acid to Cys of a protein. Further, one would have a reasonable expectation of success in attaching a fatty diacid with or without a OEG or gamma-Glu-OEG linker because it is routine in the art as evidenced by Lau et al and Bech et al. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.
The amino acid sequence of SEQ ID  NO:16 of claim 10 is free of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646